STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

KENDALL PHILLIPS,
                                                                                        FILED
Claimant Below, Petitioner                                                          December 11, 2020
                                                                                 EDYTHE NASH GAISER, CLERK

vs.)   No. 19-1001 (BOR Appeal No. 2054261)                                      SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                   (Claim No. 2018009000)

TIMBERLAND CONSTRUCTION, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Kendall Phillips, by Counsel Patrick K. Maroney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Timberland
Construction, Inc., by Counsel Jeffrey B. Brannon, filed a timely response.

       The issue on appeal is temporary total disability. The claims administrator closed the claim
for temporary total disability benefits on May 17, 2018. The Workers’ Compensation Office of
Judges (“Office of Judges”) affirmed the decision in its May 10, 2019, Order. The Order was
affirmed by the Board of Review on October 4, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        August 12, 2017, treatment notes from Angel Medical Center Emergency Department
indicate Mr. Phillips presented with neck pain, back pain, and sternum pain after he flipped a track
hoe a few weeks prior. He was diagnosed with back and neck pain. Mr. Phillips sought treatment
from Tallulah Community Health on August 31, 2017, for neck, back, and spine pain following a
July 26, 2017, work accident. He was diagnosed with chronic neck pain and low back ache. A
thoracic MRI was performed on September 8, 2017, which showed old mild compression
deformities at T3, T4, and T6; mild disc protrusions from T7-L1; mild degenerative changes; and
old compression fractures at T2, T4, and T5.

                                                 1
        Mr. Phillips was treated by his treating physician Glenn Trent, M.D., on September 14,
2017. Dr. Trent diagnosed chronic thoracic back pain. On October 4, 2017, Dr. Trent stated that
Mr. Phillips could not return to work until his next evaluation at the Spine Center. The claim was
held compensable for cervical sprain, upper back sprain, chest wall sprain, head contusion, and
cervicalgia on October 31, 2017. Mr. Phillips returned to Dr. Trent on November 22, 2017, for
neck and thoracic strains. Dr. Trent opined that Mr. Phillips was not able to return to work until
after his next appointment.

        Mr. Phillips attended physical therapy on October 28, 2017. The treatment note from Pro
Motion Rehab indicates Mr. Phillips was treated for pain in his neck and shoulder blades. Mr.
Phillips was to attend therapy two to three times per week for six weeks. On January 30, 2018, Mr.
Phillips continued to have pain and had not met any of his short-term goals for therapy. Mr. Phillips
sought treatment from Dr. Trent on February 7, 2018, and was diagnosed with neck muscle strain,
thoracic strain, cervical degenerative disc disease, and thoracic degenerative disc disease. Dr. Trent
opined that Mr. Phillips could return to light duty sedentary work.

        In a February 23, 2018, treatment note, Pro Motion Rehab indicated Mr. Phillips had not
met his short- or long-term goals. On March 6, 2018, he had met some goals, but therapy was
recommended for an additional four weeks. On March 20, 2018, Mr. Phillips had met or partially
met all of his goals but required an additional four weeks of therapy. Dr. Trent completed a work
limitation note on April 4, 2018, stating that Mr. Phillips could return to work with no restrictions.
He had reached his maximum medical improvement. The diagnosis was listed as cervical
spondylosis.

        On April 19, 2018, physical therapy was approved from March 12, 2018, through April 20,
2018. The claims administrator closed the claim for temporary total disability benefits on May 17,
2018. On June 20, 2018, Mr. Phillips was seen at Swain Comprehensive Pain for neck pain due to
years of construction work. On July 18, 2018, it was noted that Mr. Phillips had cervical and
thoracic pain likely due to facet mediated disease.

        Mr. Phillips testified in a deposition on February 28, 2019, that he had no neck injuries or
symptoms prior to the compensable injury. He stated that though his lower back pain resolved, he
still experiences cervical symptoms. He further stated that he last received temporary total
disability benefits on April 4, 2018.

        The Office of Judges affirmed the claims administrator’s closure of the claim for temporary
total disability benefits on May 10, 2019. It found that Mr. Phillips last received temporary total
disability benefits on April 4, 2018, when his treating physician, Dr. Trent, found that he had
reached maximum medical improvement and could return to full-duty work. Temporary total
disability benefits cease when a claimant reaches maximum medical improvement, returns to
work, or is released to return to work. Therefore, the Office of Judges affirmed the claims
administrator’s decision. The Board of Review adopted the findings of fact and conclusions of law
of the Office of Judges and affirmed its Order on October 4, 2019.


                                                  2
       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Temporary total disability benefits were properly ended when
Mr. Phillips’s treating physician found he had reached maximum medical improvement and
released him to return to full duty work on April 4, 2018.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3